Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 2,1981, convicting defendant of criminal possession of a weapon in the third degree and sentencing him to a term of imprisonment of 60 days followed by a term of five years’ probation, modified, on the law, by reducing the sentence to a term of 60 days imprisonment and a term of probation of 4 years and 10 months and otherwise affirmed. 11 Pursuant to sections 60.01 (subd 2, par [d]) and 65.00 (subd 3, par [a], cl [i]) of the Penal Law, the term of probation together with the term of imprisonment shall not exceed five years for a felony, other than a class A-II felony or a class B felony defined in article 220. We modify accordingly. Concur — Sandler, J. P., Ross, Asch, Bloom and Fein, JJ.